Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Applicant’s election without traverse of Group 1, drawn to claims 1-5 and 8 in the reply filed on 8/24/22 is acknowledged. Claims 6 and 7 are hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (JP 2016004096 A)
Regarding claim 1, Murata teaches an optical element (Fig.1,2,5) with an antireflection structure (Abstract) on at least a part of an optical effective surface (region 13/14), the optical element comprising: an outer peripheral wall surface that is substantially parallel
 
    PNG
    media_image1.png
    334
    458
    media_image1.png
    Greyscale


to an optical axis at the entire outer periphery of at least one side of the optical effective surface toward the other side; and an annular plate 12 portion that extends from the outer peripheral wall surface to the outside in a diameter direction perpendicular to the optical axis, wherein the annular plate portion surrounds the entire outer periphery of the optical effective surface, and an outer peripheral front end (the surface that contacts element 15) includes a free end surface formed ( - -by causing an optical element glass material to flow - -, the limitation is drawn to the method of manufacturing and is therefore considered not germane to a product claim).

Regarding claim 2, Murata teaches an optical element (Fig.1,2,5), wherein the annular plate portion has a protrusion distance d indicated by 0.5 mm                
                    ≤
                
            d                
                    ≤
                
            D mm from the outer peripheral wall surface of the optical effective surface with an optical effective surface diameter D mm as a reference (see in Murata:  Although details will be described later, it is preferable that the area near the gate trace 16 is smaller. Therefore, it is preferable that the region near the gate trace portion 16 is a region included in the range of 1/5 of the outer diameter L from the end portion of the edge portion 12).

Regarding claim 3, Murata teaches an optical element (Fig.1,2,5), wherein, when a lens thickness T is a reference, the annular plate portion has a thickness of 0.5 mm to 0.8T mm (see in Murata:  Although details will be described later, it is preferable that the area near the gate trace 16 is smaller. Therefore, it is preferable that the region near the gate trace portion 16 is a region included in the range of 1/5 of the outer diameter L from the end portion of the edge portion 12).
 

Regarding claim 4, Murata teaches an optical element (Fig.1,2,5), ( - - wherein the free end surface is formed by performing press processing on a softened optical element glass material in a mold and causing the optical element glass material to flow - -, the limitation is drawn to the method of manufacturing and is therefore considered not germane to a product claim).

Regarding claim 5, Murata teaches an optical element (Fig.1,2,5), wherein the antireflection structure is formed such that an arrangement pitch of fine columnar protrusions of fine irregularities is 180 nm to 3500 nm (see in Murata: The period of the antireflection concavo-convex structure 13 was 250 nm over the entire surface of the optical element). 

Regarding claim 8, Murata teaches an optical element (Fig.1,2,5), imaging apparatus using the optical element with an 30antireflection structure.


Other art
JP 2007283581 A


	Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875